DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 02/25/2021.
The application has been amended as follows: 

Withdrawn claims 1-6 and 13-18 are CANCELLED.
Claim 7 is amended as follows.
7 (AMENDED). An array of emissive pixel drive elements operative to provide a pulse width modulated current at a required voltage to an array of emissive elements, the pulse width modulated current when set to a first memory state and to disenable provision of the pulse width modulated current when set to a second memory state, and wherein a plurality of individual contiguous pixel drive elements form a group configured to connect in parallel provide the pulse width modulated current to a single conductive pad element, wherein the single conductive pad element is configured to act as a mounting pad for a single emissive element.

8 (Original). The array of emissive pixel drive elements of claim 7, wherein a selection of pixel drive elements comprises a block spanning a first number of columns comprising a plurality of columns and spanning a second number of rows comprising a plurality of rows, wherein the block of pixel drive elements is designed as a unit that is replicated across the array of emissive pixel elements.

9 (Original). The array of emissive pixel drive elements of claim 8, wherein a block of pixel drive elements comprises a part of the pixel drive elements configured to connect in parallel to a single conductive mounting pad.

10 (Original). The array of emissive pixel drive elements of claim 8, wherein a part of the drive elements of a block of pixel drive elements connect to a first conductive pad and a part of the pixel drive elements of the same block of pixel drive elements connect to a second conductive pad.



12 (Original). The array of emissive pixel elements of claim 7, wherein the number of pixel drive elements disconnected from a first conductive pad is different to the number of pixel drive elements disconnected from a second conductive pad, and wherein a portion of the emissive pixel drive elements disconnected from a conductive pad are disconnected through a metal mask change and a portion of the emissive pixel drive elements disconnected from a conductive pad are disconnected through the provision of data to the memory cell of that pixel drive elements of a data state that disenables the provision of that data.

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 7 discloses “An array of emissive pixel drive elements operative to provide a pulse width modulated current at a required voltage to an array of emissive elements, and wherein each pixel element comprises a binary memory cell operative to enable provision of the pulse width modulated current when set to a first memory state and to disenable provision of the pulse width modulated current when set 
U.S. Publication No. 2009/0115703 to Cok, discloses a luminance control circuit, however it is not implemented in a similar manner to the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/           Examiner, Art Unit 2626